      Case 2:20-cv-00346-JTR      ECF No. 27   filed 09/01/21   PageID.1259 Page 1 of 2



                                                                                 FILED IN THE
                                                                             U.S. DISTRICT COURT
 1                                                                     EASTERN DISTRICT OF WASHINGTON



 2                                                                      Sep 01, 2021
 3                         UNITED STATES DISTRICT COURT                     SEAN F. MCAVOY, CLERK



 4                        EASTERN DISTRICT OF WASHINGTON

 5
     DESIREE J.,                                   No. 2:20-CV-0346-JTR
 6
 7                        v.                       ORDER GRANTING STIPULATED
 8                                                 MOTION FOR REMAND
     KILOLO KIJAKAZI, ACTING                       PURSUANT TO SENTENCE FOUR
 9   COMMISSIONER OF SOCIAL                        OF 42 U.S.C. § 405(g)
     SECURITY,1
10
11                   Defendant.
12
13         BEFORE THE COURT is the parties’ stipulated motion to remand the
14   above-captioned matter to the Commissioner for additional administrative
15   proceedings pursuant to sentence four of 42 U.S.C. § 405(g). ECF No. 26.
16   Attorney Chad L. Hatfield represents Plaintiff; Special Assistant United States
17   Attorney Justin L. Martin represents Defendant. The parties have consented to
18   proceed before a magistrate judge. ECF No. 6. After considering the file and
19   proposed order, IT IS ORDERED:
20         1.       The parties’ Stipulated Motion for Remand, ECF No. 26, is
21   GRANTED. The above-captioned case is REVERSED and REMANDED to the
22   Commissioner of Social Security for further administrative action pursuant to
23   sentence four of 42 U.S.C. § 405(g).
24
25         1
               Kilolo Kijakazi became the Acting Commissioner of Social Security on
26   July 9, 2021. Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure,
27   Kilolo Kijakazi is substituted for Andrew M. Saul as the defendant in this suit. No
28   further action need be taken to continue this suit. See 42 U.S.C. § 405(g).

     ORDER GRANTING STIPULATED MOTION FOR REMAND - 1
      Case 2:20-cv-00346-JTR     ECF No. 27    filed 09/01/21   PageID.1260 Page 2 of 2




 1         On remand, the Appeals Council will affirm the Administrative Law Judge’s
 2   conclusion that Plaintiff became disabled beginning December 30, 2019, and shall
 3   instruct the Administrative Law Judge to do the following for the period prior to
 4   December 30, 2019: (1) reevaluate Plaintiff’s fibromyalgia consistent with the
 5   requirements of Social Security Ruling 12-2p; (2) reevaluate whether the severity
 6   of Plaintiff’s impairments met or medically equaled the criteria of a listed
 7   impairment; (3) reevaluate the opinions from treating, examining, and “other”
 8   medical sources; (4) reassess Plaintiff’s residual functional capacity; (5) continue
 9   with the remaining steps of the sequential evaluation process, to include obtaining
10   supplemental vocational expert evidence to clarify the effect of the assessed
11   limitations on Plaintiff’s ability to perform other work in the national economy;
12   and (6) offer Plaintiff the opportunity for a de novo hearing, take any further action
13   needed to complete the administrative record, and issue a new decision.
14         2.     Judgment shall be entered for PLAINTIFF.
15         3.     Plaintiff’s Motion for Summary Judgment, ECF No. 21, is
16   STRICKEN AS MOOT.
17         4.     An application for attorney fees and costs may be filed by separate
18   motion.
19         IT IS SO ORDERED. The District Court Executive is directed to enter this
20   Order, forward copies to counsel, and CLOSE THE FILE.
21         DATED September 1, 2021.
22
23                                _____________________________________
                                            JOHN T. RODGERS
24                                 UNITED STATES MAGISTRATE JUDGE
25
26
27
28

     ORDER GRANTING STIPULATED MOTION FOR REMAND - 2
